Citation Nr: 0400407	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001, rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part. 

REMAND

After a review of the record, the Board determines that a 
remand is required so that additional evidentiary development 
may be undertaken in order to fulfill the statutory duty to 
assist the veteran with his claim.  

Except for the veteran's DD-214, which shows that the veteran 
was a medical specialist, there is only anecdotal information 
about the veteran's duties in Vietnam, where the veteran 
claims that as a medic he was exposed to blood.  

The record shows that in 2000 the veteran tested positive for 
hepatitis C.  Potential risk factors include exposure to 
blood during service, as well as other risk factors unrelated 
to service.  

As there are factual questions regarding the onset of 
hepatitis C and the risk factor that is the most likely cause 
of the current hepatitis C, the case is REMANDED to the RO 
for the following:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  Obtain the veteran's personnel file 
from the National Personnel Records 
Center (NPRC), or any other appropriate 
records custodian.

3.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for hepatitis C since he was 
diagnosed in 2000.  

4.  Ask the veteran for records, 
pertaining to the number of times, dates, 
and facilities where he has donated 
blood.  

5.  Make arrangements to have the veteran's 
claims file reviewed by a VA specialist in 
hematology to determine the etiology of 
hepatitis C.  The specialist should 
specifically address the various risk 
factors, including those noted in entries in 
the clinical records, dated July 26, 2000, 
and November 27, 2000, from the Miami VAMC. 

6.  After the above development, 
adjudicate the claim considering all the 
evidence of record.  If the benefit 
sought remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




